Third District Court of Appeal
                               State of Florida

                          Opinion filed August 9, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-75
                  Lower Tribunal Nos. 11-5967 & 12-27426B
                             ________________


                            Norberto Jambrina,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

      Norberto Jambrina, in proper person.

     Pamela Jo Bondi, Attorney General, and Joanne Diez, Assistant Attorney
General, for appellee.


Before LOGUE, SCALES and LINDSEY, JJ.

      PER CURIAM.
       This is an appeal from an order summarily denying a motion under Florida

Rule of Criminal Procedure 3.801(a). On appeal from a summary denial, this

Court must reverse unless the postconviction record, see Fla. R. App. P.

9.141(b)(2)(A), shows conclusively that the appellant is entitled to no relief. See

Fla. R. App. P. 9.141(b)(2)(D).

       Because the record now before us fails to make the required showing, we

reverse the order and remand for further proceedings. The trial court shall expedite

its review.    If the trial court again enters an order summarily denying the

postconviction motion, the court shall attach record excerpts conclusively showing

that the appellant is not entitled to any relief.

       Reversed and remanded for further proceedings.




                                             2